           Case 5:19-cv-00489-R Document 4 Filed 08/07/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) VICKI JO LEWIS, Individually and as                  )
Co-Personal Representative of the ESTATE OF              )
ISAIAH MARK LEWIS, deceased; and                         )
(2) TROY LEVET LEWIS, Individually and as                )
Co-Personal Representative of the ESTATE OF              )
ISAIAH MARK LEWIS, deceased,                             )
                                                         )
                     Plaintiffs,                         )
                                                         )
v.                                                       )   Case No. CIV-19-489-R
                                                         )
(1) CITY OF EDMOND, an Oklahoma Municipal                )
Corporation;                                             )
(2) POLICE SGT. MILO BOX, Individually; and              )
(3) POLICE OFFICER DENTON SCHERMAN,                      )
Individually,                                            )
                                                         )
                     Defendants.                         )

                             ENTRY OF APPEARANCE

To the Clerk of this court and all parties of record:

       Please enter my appearance as additional counsel of record in this case for Defendant

City of Edmond.

       I certify that I am admitted to practice in this Court and that I am registered in this

Court’s Electronic Case Filing System.
Case 5:19-cv-00489-R Document 4 Filed 08/07/19 Page 2 of 3



                                Respectfully submitted,


                                 s/B. Taylor Clark
                                B. Taylor Clark, OBA # 22524
                                HORNBEEK VITALI & BRAUN, P.L.L.C.
                                3711 N. Classen Blvd.
                                Oklahoma City, OK 73118
                                clark@hvblaw.com
                                (405) 236-8600 Telephone
                                (405) 236-8602 Facsimile
                                Attorney for Defendant City of Edmond




                            2
           Case 5:19-cv-00489-R Document 4 Filed 08/07/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       This is to certify that on the 7 th day of August, 2019, I electronically transmitted the

attached document to the Clerk of Court using the ECF System for filing and transmittal of

a Notice of Electronic Filing to the following ECF registrant:

David J. Batton
Law Office of David J. Batton
P.O. Box 1285
303 W. Gray, Suite 304
Norman, OK 73070
dave@dbattonlaw.com
battonlaw@coxinet.net
Attorney for Plaintiffs

       I hereby further certify that on the 7 th day of August, 2019, I served the attached

document by U.S. Mail, postage prepaid, on the following, who are not registered

participants in the ECF System:

Andrew M. Stroth
Carlton Odim
Action Injury Law Group, LLC
191 North Wacker Drive, Suite 2300
Chicago, IL 60606
astroth@actioninjurylawgroup.com
carlton@actioninjurylawgroup.com
Attorneys for Plaintiffs




                                                   s/B. Taylor Clark
                                                   B. Taylor Clark




                                               3
